Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/25/2019.
Priority
This application, Pub. No. US 2021/0148898, published 05/20/2021, is a § 371 National Stage of International Patent Application No. PCT/US2018/035614, filed 06/01/2018, which claims priority to Provisional application No. 62/514,316, filed 06/02/2017 and Provisional application No. 62/679,161, filed 06/01/2018. 
Status of Claims
Claims 1-28 are currently pending.  Claims 1-28 are subject to restriction/election requirement set forth below.  
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rules 13.1 and 13.2.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
I.	Group I, Claims 1-7, drawn to a method for determining a poly(ADP-ribose) (PAR) concentration in cerebral spinal fluid (CSF).
II.	Group II, Claims 8-13, drawn to a method for determining the therapeutic efficacy of a medical treatment for Parkinson's disease.

IV.	Group IV, Claims 20-23, drawn to a method of diagnosing a patient with Parkinson's disease.
V.	Group V, Claims 24-28, drawn to a theranostic method for Parkinson's disease.

The inventions of Groups I-V do not relate to a single general inventive concept under 35 USC 121 or PCT Rules 13.1 and 13.2 because: 
PCT Rule 13.1 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
PCT Rule 13.2 states that the unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1(a), indicates that the application should relate to only one invention, of if there is more than one invention, inclusion is permitted if they are so linked to form a single general inventive concept.
	Annex B Part 1(b), indicates that “special technical features” means those technical features that as a whole define a contribution over the prior art.
	Annex B Part 1(c), further defines independent and dependent claims.  Unity of invention only is concerned in relation to independent claims.  Dependent claims are defined as a claim that contains all the features of another claim and is in the same 
	Annex B Part 1(e), indicates that the permissible combinations of different categories of claims.  Part 1(e)I, states that inclusion of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product is permissible.
	Annex B, Part 1(f), indicates the “Markush practice” of alternatives in a single claim.  Part 1(f)I, indicates the technical relationship and the same or corresponding special technical feature is considered to be met when (A) all alternatives have a common property or activity, and (B) a common structure is present or all alternatives belong to a recognized class of chemical compounds.  Further defining (B), Annex B, Part 1(f)(i-iii), the common structure must; a) occupy a large portion of their structure, or b) the common structure constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result.  That is, with a common or equivalent structure, there is an expectation relationship and the corresponding special technical feature result from a common (or equivalent) structure that is responsible for the common activity (or property).  Part 1(f) iv, indicates that when all alternatives of a Markush grouping can be differently classified, it shall no, take alone, be considered 
justification for finding a lack of unity.  Part 1(f)v, indicates that:
“When dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the examiner.”


When Claims Are Directed to Multiple Processes, Products, and /or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims.  In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)     A product and process of use of said product; or
(3)     A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)     A process and an apparatus or means specifically designed for carrying out 
the said process; or
(5)     A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Here, unity of invention is not present because inventions of Groups I-V lack the same or corresponding special technical feature.  The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  The determination is made on the contents of the claims as interpreted in light of the description and drawings.  Whether or not any specific technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step.  Here, as stated in the European search opinion issued 01/29/2021 for the European counterpart EP 3631448 (IDS submitted 03/08/2021), the inventions of Claims 1-28 are not novel and/or do not involve an inventive step over the prior art reference D1:

    PNG
    media_image1.png
    112
    1397
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    261
    992
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    515
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    991
    media_image4.png
    Greyscale



However, unity of invention will be reassessed at each stage of the prosecution hereafter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641